980 F.2d 734
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gilbert W. BANKS, Appellant,v.Charles HARPER;  Eldon McKinler; Richard Larkin, Appellees.
No. 92-1746.Eighth Circuit.
Submitted:  November 23, 1992.Filed:  December 1, 1992.

Before JOHN R. GIBSON, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Gilbert Banks, an Iowa inmate, appeals the district court's1 denial of his motion for a preliminary injunction in his 42 U.S.C. § 1983 action.  We affirm.


2
Banks challenged the decision of prison officials to exclude evidence at his disciplinary hearing.  He also claimed that the punishment of thirty days of disciplinary detention and the loss of one year good time credit was excessive.  The district court stayed proceedings under  Offet v. Solem, 823 F.2d 1256, 1261 (8th Cir. 1987).  Banks then moved for a preliminary injunction, claiming that many disciplinary committee rulings were arbitrary and the committees imposed too much administrative segregation time.  The district court denied Banks's motion.  We have jurisdiction of the appeal under 28 U.S.C. § 1292(a)(1).


3
The district court did not abuse its discretion in denying Banks's motion because it violated the properly imposed Offet stay and because the general allegations did not satisfy the showing required by  Dataphase Systems, Inc. v. C L Systems, Inc., 640 F.2d 109, 114 n.9 (8th Cir. 1981).


4
Accordingly, we affirm.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa